06/11/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0131



                                    No. DA 20-0131


RONALD LATRAY,

                Petitioner and Appellant,

         v.

STATE OF MONTANA,

                Respondent and Appellee.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including July 11, 2020, within which to prepare, serve, and file its response

brief.




MPD                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 11 2020